PER CURIAM.
Whereas, the judgment of this court was entered on April 2, 1963 (151 So.2d 448), affirming in part and reversing in part the decree of the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 29, 1964 (160 So.2d 697), and mandate now lodged in this court, quashed a portion of this court’s judgment ;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on April 18, 1963, is withdrawn, the opinion and judgment of this court filed April 2, 1963, insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida dated January 29, 1964, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated as aforesaid, is adhered to and the decree of the Circuit Court is affirmed. Costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).